           Case 1:13-cr-00986-LTS Document 309 Filed 09/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :
                                                      :
         -against-                                    :         ORDER
                                                      :
DAMON CHAPPELLE,                                      :
                                                      :
                  Defendant.                          :         Docket # 13-CR-986-LTS
                                                      :
 -----------------------------------------------------x

       Brought before this Court is an application for authorization to compensate the undersigned
attorney pursuant to the Criminal Justice Act.

        Counsel was appointed pursuant to the Criminal Justice Act to represent the defendant in
connection with his appeal to the United States Court of Appeals for the Second Circuit (“the
Second Circuit”). The case was thereafter remanded back to this Court by the Second Circuit.
Counsel represented the defendant in connection with the remand Order. Those services having
concluded counsel seeks to be compensated under the Criminal Justice Act. Pursuant to Section
VII(D) of the Southern District of New York’s Revised Plan for Furnishing Representation
pursuant to the Criminal Justice Act (CJA Plan), the Court finds that good cause existed which
rendered it in the interests of justice to continue counsel’s appointment to represent defendant
before this Court.

        IT IS HEREBY ORDERED that Steven Y. Yurowitz is appointed to represent the
defendant retroactive to the date he filed a notice of appearance in this court. This appointment
shall constitute a temporary appointment to the CJA Panel for the purposes of this case only.


                                                          _________________________
                                                          Steven Y. Yurowitz
                                                          950 Third Avenue – 32nd Floor
                                                          New York, New York 10022
                                                          (212) 308-7900
                                                          Attorney for the Defendant
                                                          Damon Chappelle


SO ORDERED:

                                    /s/ Laura Taylor Swain
                                   ________________________                          9/17/2020
                                                                              Dated:___________
                                   Hon. Laura Taylor Swain,
                                   Presiding Judge


                                    /s/ Colleen McMahon
                                   ________________________                           9/18/2020
                                                                              Dated:___________
                                   Hon. Colleen McMahon
                                   Chief Judge
